USCA11 Case: 19-14291     Date Filed: 07/06/2021     Page: 1 of 7



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14291
                        Non-Argument Calendar
                      ________________________

                        Agency No. A042-355-073



ALBERIC ISRAEL,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                                (July 6, 2021)

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-14291          Date Filed: 07/06/2021      Page: 2 of 7



       Alberic Israel, proceeding pro se, seeks review of the Board of Immigration

Appeals’ (“BIA”) order denying his motion to reconsider its dismissal of his

appeal from the immigration judge’s (“IJ”) denial of asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”). The

respondent argues that we lack jurisdiction in this case. In reply, Israel argues that

we have jurisdiction because he raises a colorable constitutional claim—that, in

light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018),1 the BIA and IJ erred in

finding that he was removable as an alien convicted of an aggravated felony crime

of violence under 18 U.S.C. § 16. For the reasons that follow, we dismiss the

petition in part and deny it in part.

                                   I.      Background

       Israel, a native and citizen of Haiti, was admitted to the United States in

1990 as a lawful permanent resident. In 2007, he was convicted of aggravated

battery with a deadly weapon, in violation of Fla. Stat. § 784.045(1)(a)(1), and he

was sentenced to 20 years’ imprisonment. Thereafter, the Department of

Homeland Security (“DHS”) served Israel with a notice to appear, charging him as

removable under (1) 8 U.S.C. § 1227(a)(2)(A)(iii)—because he was convicted of



       1
         In Dimaya, the Supreme Court held as unconstitutionally vague 18 U.S.C. § 16(b)’s
residual clause. 138 S. Ct. at 1210, 1223.
                                              2
              USCA11 Case: 19-14291         Date Filed: 07/06/2021        Page: 3 of 7



an aggravated felony under 8 U.S.C. § 1101(a)(43)(F), which was a crime of

violence under 18 U.S.C. § 16, for which the term of imprisonment was at least

one year—and (2) 8 U.S.C. § 1227(a)(2)(C)—based on his conviction following

his admission for using a firearm in violation of law.

          Israel applied for asylum, withholding of removal, and CAT relief.

Following a merits hearing, the IJ found that Israel was removable as charged. The

IJ then denied Israel’s application for asylum, withholding of removal, and CAT

relief.

          On April 26, 2018, the BIA affirmed the IJ’s decision and dismissed the

appeal. Specifically, the BIA affirmed the IJ’s finding that Israel was removable

under 8 U.S.C. § 1227(a)(2)(C) for having been convicted of a firearms violation,

but, in light of Dimaya, it did not affirm the IJ’s finding that Israel was also

removable for having been convicted of an aggravated felony involving a crime of

violence under 18 U.S.C. § 16(b). The BIA then affirmed the IJ’s findings related

to Israel’s application for asylum, withholding of removal, and CAT relief.

          In March 2019, 2 Israel, proceeding pro se, filed a “Belated Appeal/Or in the

Alternative Petition for Review to the Court of Appeals with Leave to Amend

(Based Upon a Constitutional Change in the Law).” He argued that his conviction



          While Israel’s filing indicates that it was filed in February 2019 with the BIA, the BIA
          2

initially rejected his motion for failure to pay a filing fee or submit a fee waiver request form.
The BIA then accepted his motion in March 2019 after receiving a fee waiver request form.
                                                 3
          USCA11 Case: 19-14291       Date Filed: 07/06/2021    Page: 4 of 7



for aggravated battery was not categorically a crime of violence under 18 U.S.C.

§ 16, in light of Dimaya. He attached several exhibits in support of his motion.

The first exhibit was a document entitled “Opposition to Order to Dismiss

Appeal,” which was stamped by the Department of Correction’s legal mail

department as having been received from Israel on May 24, 2018. In this

document, Israel argued that the BIA erred in dismissing his appeal. The second

exhibit was a June 2018 motion from DHS opposing Israel’s motion to reconsider

the BIA’s decision. The third exhibit was Israel’s October 2018 notice of inquiry

to the BIA as to the status of his case. And the fourth exhibit was a January 2019

document from the Department of Justice returning Israel’s October 2018

submission because the BIA had entered a decision in April 2018 and there was

nothing presently pending before the BIA in his case.

      The BIA construed Israel’s March 2019 “belated appeal” filing as a motion

to reconsider and denied it, concluding that it was untimely and otherwise without

merit. The BIA noted that Israel’s submission included attachments that indicated

that he filed a motion to reconsider in May 2018, but that the BIA did not receive

any filing from Israel in May 2018. The BIA concluded that Israel had not

demonstrated an “exceptional situation” to warrant the BIA to sua sponte

reconsider its prior decision. Finally, the BIA noted that, regardless, Israel had not

provided a good reason for reconsideration because the BIA did not affirm his


                                          4
             USCA11 Case: 19-14291           Date Filed: 07/06/2021       Page: 5 of 7



removability based on a finding that he had been convicted of an aggravated felony

involving a crime of violence under 18 U.S.C. § 16(b). This appeal followed.

                                      II.       Discussion

       We review whether we have jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We review the BIA’s

denial of a motion for reconsideration for an abuse of discretion. Calle v. U.S.

Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). Our review is limited to

determining whether the BIA exercised its discretion arbitrarily or capriciously.

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009).

       We have jurisdiction over only the BIA’s order denying Israel’s motion to

reconsider because he did not file a petition for review from the BIA’s prior final

order of removal. See 8 U.S.C. § 1252(b)(1) (providing that a petition for review

from a final order of removal must be filed “no later than 30 days after the date of

the final order of removal”); see also Dakane v. U.S. Att’y Gen., 399 F.3d 1269,

1272 n.3 (11th Cir. 2005) (noting the statutory 30-day limit in § 1252(b)(1) to file a

petition for review with this Court is “mandatory and jurisdictional,” and is

therefore not subject to equitable tolling (quotation omitted)). Accordingly, to the

extent Israel’s petition challenges the BIA’s April 26, 2018 final order of removal,

we dismiss it. 3


       3
           We also lack jurisdiction “to review any final order of removal against an alien who is
                                                  5
            USCA11 Case: 19-14291            Date Filed: 07/06/2021       Page: 6 of 7



       To the extent Israel challenges the denial of the motion for reconsideration,

he has failed to show that the BIA abused its discretion in denying his motion.4

The BIA issued the final order of removal on April 26, 2018, and Israel had 30

days from the date of the entry of that order in which to file a timely motion for

reconsideration. See 8 U.S.C. § 1229a(c)(6)(B). Although Israel notes in passing

that he filed a timely motion to reconsider in May 2018, he does not present any

argument that undermines the BIA’s statement that it had no record of that filing.

Regardless, even assuming the motion for reconsideration was timely, as the BIA

explained in denying the motion, it did not affirm the IJ’s finding that Israel was

removable based on his conviction for an aggravated felony crime of violence.

Accordingly, there was no basis for granting the motion for reconsideration, and




removable by reason of having committed [certain enumerated criminal offenses].” 8 U.S.C.
§ 1252(a)(2)(C); Moore v. Ashcroft, 251 F.3d 919, 922–23 (11th Cir. 2001). One of the
enumerated criminal offenses in § 1252(a)(2)(C) is a conviction “under any law of . . . using,
owning, possessing, or carrying . . . any weapon, part, or accessory which is a firearm . . . .”
8 U.S.C. § 1227(a)(2)(C). Notwithstanding this jurisdictional-stripping provision, we retain
jurisdiction over constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(D).
       4
          Although Israel states that he is challenging the denial of his motion for reconsideration,
his briefs before this Court challenge the initial removal decision and present argument only on
the merits of his Dimaya claim. He fails to allege any errors of law or fact in the BIA’s decision
denying his motion to reconsider. Thus, he has arguably abandoned this issue. See Sepulveda v.
U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer
argument on an issue, that issue is abandoned.”); see also Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008) (“While we read briefs by pro se litigants liberally, issues not briefed on appeal”
or “raised for the first time in a pro se litigant’s reply brief” are deemed abandoned.).
Nevertheless, as discussed further in this opinion, to the extent he challenges the denial of the
motion for reconsideration, the BIA did not abuse its discretion in denying the motion.
                                                 6
          USCA11 Case: 19-14291       Date Filed: 07/06/2021   Page: 7 of 7



the BIA did not abuse its discretion in denying the motion. Thus, to the extent that

Israel challenges the denial of his motion for reconsideration, we deny it.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          7